Citation Nr: 1434830	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-04 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Army and Army National Guard from September 1983 to July 1987, February 1991 to May 1991, and January 2002 to August 2003.  The Veteran also had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) during his National Guard career, from which he retired in 2009.

These matters come before the Board of Veterans' Appeals (the Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a December 2012 rating decision, the RO granted service connection for cervical spine degenerative joint disease and lumbar spine degenerative joint disease.  Therefore, these claims for service connection have been resolved and are no longer before the Board on appeal.

This case was previously remanded by the Board in October 2009 and January 2012 for additional development.  Unfortunately, the Board concludes there has not been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  For that reason, the appeal must be remanded once again.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the Board notes that there may be outstanding, relevant evidence absent from the claims file.  Specifically, the record contains multiple references to chiropractic treatment the Veteran received for his musculoskeletal conditions.  See, e.g., July 2005 outpatient treatment record and January 2013 VA examination report.  These treatment records are not in the claims file.  Additionally, there appear to be outstanding personnel records pertaining to the Veteran's Army and Army National Guard service, including records documenting service in Iraq circa March 2005.  Moreover, personnel records documenting his periods of active duty for training (ACDUTRA).  Upon remand, the AOJ should attempt to obtain these records with the Veteran's assistance and incorporate them into the claims file.

The development actions requested in the Board's October 2009 and January 2012 remands were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the additional development specified in the Board's prior remands must be conducted prior to adjudication.

In the October 2009 remand, inter alia, the Board directed the AOJ to provide the Veteran an examination and obtain an opinion as to whether it was at least as likely as not that any current disability of both his hips or left shoulder was incurred during a period of active military service, within one year of the Veteran's active military service, or during any period in which the Veteran was on active duty or active duty for training.

In the January 2012 remand, the Board found there had not been substantial compliance with the October 2009 remand directives.  The August 2010 examiner did not provide the requested opinions regarding the previously diagnosed left shoulder strain and bilateral hip strain.  The Board directed the AOJ to schedule the Veteran for a new examination to determine the etiology of the Veteran's left shoulder and bilateral hip strain and any other diagnosed left shoulder and bilateral hip disabilities.

In January 2013, the Veteran was afforded a VA examination for his left shoulder and bilateral hip disabilities.  However, the Board finds that the January 2013 VA examination report is inadequate and therefore does not substantially comply with the October 2009 and January 2012 remand directives to provide an adequate VA examination.  In particular, the examiner inaccurately reported that the Veteran did not currently have, or at any time previously have, a left shoulder or bilateral hip disability, despite the diagnoses rendered by the January 2006 VA examiner.  Furthermore, the examiner rendered conclusory negative nexus opinions based on the absence of treatment records documenting chronic left shoulder or bilateral hip injuries during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

For the reasons stated above, the Board finds that there has not been substantial compliance with the directives of the October 2009 and January 2012 remands.  Accordingly, an additional remand to comply with such directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Veteran must be provided a VA examination to determine the nature and etiology of any bilateral hip and left shoulder disabilities.

In this regard, the Board notes that Persian Gulf Veterans can be eligible for service connection for undiagnosed illnesses under 38 C.F.R. § 3.317 (2013) if certain criteria are met.  Service treatment records appear to show that the Veteran was deployed to Iraq in March 2005, however, a DD214 for this period of service is not of record.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or identify any sources of private treatment for his left shoulder and hips, to include his chiropractor.  After obtaining any necessary contact information and authorization from the Veteran, obtain copies of any outstanding treatment records from any provider identified by the Veteran.  All records received should be associated with the claims file.

2.  Obtain any outstanding service personnel records, including records which would document active service in Iraq circa March 2005 and any active service in 2009.  

If records documenting these periods of service are not obtained, contact DFAS in order to verify whether the Veteran was paid for active duty service in Iraq/Afghanistan during 2005 and 2009.

Additionally, verify through the appropriate agencies the specific dates of ACDUTRA.  Reports of retirement points do not contain the necessary information in this regard.  Detailed information is required concerning the specific days on which ACDUTRA was performed (e.g., the soldier's detail report showing days on which ACDUTRA was performed).  All efforts to obtain these records should be fully documented.

Also, request copies of STRs dating from 2002 from the appropriate sources, including the Records Management Center.

If, after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for a medical examination of his bilateral hip and left shoulder.  The examination should be conducted by an examiner other than the examiner who conducted the January 2013 examination.  The examiner should review the Veteran's claims file, including this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  The examiner is asked to provide an opinion on the following:

a)  Does the Veteran have a diagnosed disability of the left shoulder?  If so, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder strain diagnosed in January 2006, or any other shoulder condition that has been present at any time in proximity to or since he filed his claim in June 2005, was incurred during a period of active military service, within one year of the Veteran's active military service, or during any period in which the Veteran was on active duty for training.

b)  If the Veteran does not have a left shoulder disability that can be attributed to a known diagnosis, and active service in Iraq in 2005 was confirmed on remand, the examiner is asked to address whether he has an undiagnosed illness with respect to his left shoulder?

c)  Does the Veteran have a diagnosed bilateral hip disability?  If so, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip strain diagnosed in January 2006, or any other condition of either hip that has been present at any time in proximity to or since he filed his claim in June 2005, was incurred during a period of active military service, within one year of the Veteran's active military service, or during any period in which the Veteran was on active duty for training.

d)  If the Veteran does not have a bilateral hip disability that can be attributed to a known diagnosis, and active service in Iraq in 2005 was confirmed on remand, the examiner is asked to address whether he has an undiagnosed bilateral hip illness?

The rationale for all opinions expressed must be provided.  In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The examiner's attention is directed to the various lay statements regarding the Veteran's in-service and post-service symptoms, including those statements regarding the periods of June 1996, December 1989, June 1996, October 1999, March 2005, and January 2006.  Lay persons are competent to testify on factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



